 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10

11   THOMAS JOSEPH MELGER,                            No. 2:18-cv-03045-TLN-CKD
12                     Plaintiff,
13          v.                                        ORDER
14   COUNTY OF PLACER, et al.,
15                     Defendants.
16

17          Plaintiff Thomas Joseph Melger, a state prisoner proceeding pro se, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 10, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen (14) days. (ECF No. 13.)

23   Plaintiff has not filed objections to the findings and recommendations.

24          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

25   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

27   1983). Having reviewed the file, the Court finds the Findings and Recommendations to be

28   supported by the record and by the magistrate judge’s analysis.
                                                     1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The Findings and Recommendations, filed September 10, 2019 (ECF No. 13), are

 3   adopted in full; and

 4          2. This action is DISMISSED without prejudice. Fed. R. Civ. P. 41(b); L.R. 110.

 5          IT IS SO ORDERED.

 6   Dated: October 29, 2019

 7

 8

 9
                               Troy L. Nunley
10                             United States District Judge

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
